DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 8,998,176 B2) in view of Angell et al. (US 10,278,533 B2), Kalenian (US 6,887,506 B2) and Watanabe et al. (US 2018/0132503 A1).
The limitation “cold brewing” is not defined by the specification and therefore is given its broadest reasonable interpretation consistent with the specification to be a process of brewing a beverage, e.g. coffee, tea, etc., using water that has not been significantly heated (page 3 lines 1-5), e.g. room temperature, and as is commonly understood in the art.
The limitation “filtration system” is given its broadest reasonable interpretation to be any device which allows separation of components (e.g. coffee grounds from extracted beverage) as is known in the art.
The limitation “high-pressure” is interpreted in view of the specification to mean any pressure greater than ambient or atmospheric (page 9 lines 6-7).
Regarding claim 1, Bishop et al. teaches a process for brewing a beverage comprising preparing water 80 from water source 36 to a desired temperature, combining the water with a first brewing material 24 in a brewing vessel 22 (figure 1; column 5 lines 52-56 and 66 to column 6 line 3), removing air from the brewing vessel until a first low-pressure set point below ambient pressure is reached, i.e. a vacuum (column 6 lines 9-19), steeping the mixture of water and material while maintaining the first low-pressure set point in the vessel for a low-pressure steeping time (column 6 lines 46-47 and 52-57), where the low-pressure set point is maintained such that the beverage in the vessel does not drip through aperture 28 (column 6 lines 13-15), adding a filler gas (via air moving device 50) to the vessel until a second pressure set point is reached and steeping the mixture for a steeping time at atmospheric or high-pressure (column 6 lines 30-33), and directing the water and brewing material through a filtration system 30 to yield a filtered brewed beverage 32 (figure 1; column 6 lines 34-36; column 7 lines 6-10).
Bishop et al. does not specifically teach a “cold brewing” process as is understood in the art.
Angell et al. teaches a cold beverage brewing system (abstract), where a brewing material 310 such as coffee can be combined with water 312 which is chilled or at room temperature in a brew chamber 302, steeped, then filtered (column 4 lines 26-27; column 8 lines 45-60; column 9 lines 31-50; column 16 lines 9-12). Angell et al. is analogous since the reference is similarly directed to brewing of beverages by infusion followed by filtering under pressure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bishop et al. to use a “cold brewing” method with lower water temperatures since the process is known in the art and to minimize acidity of the finished beverage as taught by Angell et al. (column 1 lines 49-60), thereby providing a product option for consumers that prefer coffee with less acidity.
Bishop et al. does not teach steeping for a time at ambient or high-pressure after a gas has been added.
Angell et al. further teaches that nitrogen is beneficial due to its relatively inert properties which do not produce or exacerbate oxidization and imparts little or no added taste to the finished beverage (column 11 lines 28-33), where the nitrogen can be used to pressurize the brewing environment which helps to reduce the overall time required for producing the beverage (column 6 lines 63-66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bishop et al. to use a gas and steeping at ambient pressure or above since the gas can be used to pressurize brewing environments as taught by Angell et al., to similarly minimize or eliminate oxidation while imparting little or no added taste to the finished beverage, and to reduce brewing time.
Bishop et al. further teaches that the system can include a control valve to close the outlet (column 15 lines 49-53), but does not specify the valve being closed from ambient air during low-pressure steeping.
Angell et al. teaches controllable nozzle 27 to allow the user to select when to dispense the beverage (column 8 lines 13-16; column 9 lines 15-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bishop et al. to close the outlet valve during steeping since Bishop et al. already contemplates wanting to prevent premature flow of beverage from the vessel (column 6 lines 9-13), and therefore in order to prevent premature escape of the liquid in the brewing chamber until an appropriate vacuum level is reached, to allow for positive pressure brewing without premature escape of liquid, thereby facilitating brewing as taught by Angell and stated above, and/or eliminating the need for a user to clean any beverage that may have prematurely escaped the vessel, thereby enhancing convenience.
Bishop et al. teaches directing the filtered brewed liquid into a holding vessel 94 (figure 1; column 6 lines 42-43), but does not teach transferring at least a portion of the filtered brewed liquid back to the brewing vessel and steeping the portion of the liquid and a second brewing material in the brewing vessel for a third steeping time to produce a twice brewed liquid as claimed. 
 Kalenian teaches a process for producing extracts from coffee (abstract) where water and coffee are combined into brewing vessel 11, the vessel is pressurized with gas, the mixture of water/coffee is steeped, filtered, then collected in holding vessel 30 (column 16 lines 36-39, 50-52 and 60-65; column 17 lines 1-2). Kalenian further teaches that multiple extractions can be performed to allow for custom production of a variety of extracts for a variety of purposes, including extracts of different concentration and degree of extraction, where the extract produced from one cycle can be recycled and used as the aqueous solvent for a subsequent extraction with a fresh load of raw (brewing) material (column 12 lines 22-39 and 45-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bishop et al. to use the product of the first extraction (after sending to a holding vessel) as the solvent for a subsequent extraction of a second brewing material as claimed in order to similarly produce a final product having a desired concentration, flavor and/or aroma for a particular purpose, in order to further extract a different or previously extracted material, thereby extracting as much of the material as possible, in order to providing a surging means (i.e. a vessel capable of handling changes in throughput) such that temporary over or under production does not halt or negatively impact the overall process, and to modify the flavor, aroma, or other characteristics of the product as desired (e.g. the first and second brewing materials can be different types of coffee with different characteristics which provide a “blend” having a desired flavor profile).
Bishop et al. does not teach the stabilizing a temperature of the at least first portion of the filtered brewed liquid in the holding tank to a predetermined temperature.
Watanabe et al. teaches a method for producing extracts (abstract) comprising brewing a beverage and sending said beverage to a holding tank 6 (figure 1), where the tank 6 comprises a heat exchanger to control the temperature of the liquid therein (paragraphs 45-46).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bishop et al. to heat the at least first portion of the filtered brewed liquid in the holding tank in order ensure the liquid is maintained in optimal conditions, thereby preventing degradation and facilitating retention of desired characteristics of the liquid, and since the liquid is being used in a subsequent extraction as taught by Kalenian, and therefore to ensure the liquid is at a desired temperature for said subsequent extraction.
Regarding claims 2-3, Bishop et al. teaches the brewing material comprises coffee or tea (column 5 line 24).
Regarding claim 4, Bishop et al. teaches the air moving system 50 (which pumps the gas) can create positive pressure in the vessel 22 by pumping air into the vessel (column 4 lines 50-54).
Regarding claim 5, Bishop et al. does not teach the gas is an inert gas.
As stated for claim 1 above, Angell et al. teaches that nitrogen is beneficial due to its relatively inert properties which do not produce or exacerbate oxidization and imparts little or no added taste to the finished beverage (column 11 lines 28-33), where the nitrogen can be used to pressurize the brewing environment (column 6 lines 63-66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bishop et al. to use nitrogen as the filler gas since the gas can be used to pressurize brewing environments as taught by Angell et al., and to similarly minimize or eliminate oxidation while imparting little or no added taste to the finished beverage.

Response to Arguments
Amended claim 1 necessitated new grounds of rejection. Watanabe et al. is relied on to teach temperature control in a holding vessel.
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that Kalenian does not teach a separate holding chamber, a feedback from said chamber to the brewing chamber, a recombination of feedback brewed liquid with a second material for a third steeping time in the brew chamber.
This is not persuasive since Kalenian explicitly teaches “the extract produced from one cycle of the extraction can be recycled as used as the aqueous solvent for a subsequently extraction cycle with…a fresh load of solid raw material” (column 12 lines 45-48). Bishop already teaches directing the filtered brewed liquid into a holding vessel 94 (figure 1; column 6 lines 42-43).
Therefore the combination of the prior art above teaches holding the first extracted liquid the holding vessel before using said extracted liquid to provide a second extraction for a second material. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792